Mr. Justice Glenn delivered the opinion of the Court. The foregoing statement is a fair epitome of the legitimate evidence as appears from the record. “ Proof of a certain state or condition of things at a given time will raise a presumption of fact strong enough to support a finding that it continued for a longer or shorter time thereafter, or until shown to be changed, according to the nature and surroundings of" the subject.” Chicago, B. & Q. R. R. Co. v. Sierer, 13 Ill. App. 261. So then if in this case the gate was seen closed on the 15th of July, 1893, and there is no evidence showing it was open until when the horses went on the track on the 25th of July, 1893, then the presumption obtains that it continued closed during all that time, and the appellant would not be guilty of negligence on account of the gate being open, when the horses went upon the right of way of the railroad company. There is an entire absence of evidence that the appellant had any notice, either actual or constructive, that this gate was open. Unless it did have either actual or constructive notice of its condition, and time to close it before the horses went upon the right of way, appellant would not be liable on account of its being open. Ill. Cent. R. R. Co. v. Swearingen, 47 Ill. 206; Chicago, B. & Q. R. R. Co. v. Magee, 60 Ill. 529; Chicago & A. R. R. Co. v. Saunders, 85 Ill. 288; Ind. & St. L. R. R. Co. v. Hall, 88 Ill. 368. There can be no negligence imputed to appellant on account of the manner in which its employes operated the train. It stands uncontradicted in the record, they did everything in their power after they saw the stock, to save it from injury. This is all the law requires. C. & A. R. R. Co. v. Saunders, supra; I. C. R. R. Co. v. Noble, 142 Ill578; Delta Electric Co. v. Whitcamp, 58 Ill. App. 141. As there is no evidence in the case showing appellant was guilty of any negligence by which appellees were injured, we do not deem it necessary to examine the other errors assigned. The judgments entered by the court below are reversed.